Case 1:19-cv-02399-RM-KMT Document 49 Filed 10/16/19 USDC Colorado Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO

  LAURI LYNCH,                                   §
      PLAINTIFF                                  §      CASE NO. 1:19-cv-2399
                                                 §
  v.                                             §      JUDGE MOORE
                                                 §
  CRC INDUSTRIES, INC.,                          §      MAGISTRATE JUDGE
  ET AL.,                                        §
       DEFENDANTS                                §

                ENTRY OF APPEARANCE OF ALEXANDER MCSWAIN
                    ON BEHALF OF PLAINTIFF LAURI LYNCH

  COMES NOW Alexander McSwain to certify that he is a member in good standing of the

  bar of this Court, and appears in this case as counsel for Plaintiff, Lauri Lynch.


  Dated this 16th day of October, 2019


                                                        Respectfully submitted,

                                                        /s/ Alexander McSwain

                                                        Alexander McSwain
                                                        Texas Bar No. 24106292
                                                        THE CARLSON LAW FIRM
                                                        100 East CenTex Expressway
                                                        Killeen, Texas 76542
                                                        Telephone: 254-526-5688
                                                        Facsimile: 254-526-8204
                                                        Email: amcswain@carlsonattorneys.com


                                  CERTIFICATE OF SERVICE

     I certify that on October 16, 2019, I served a copy of the foregoing on the all parties of record
  via this Court’s ECF system.

                                        /s/ Alexander McSwain
